 620DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Armstrong Rubber Company,Southern DivisionandThomas R. Huseman.Case 15-CA-5206December 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn June 25, 1974, Administrative Law Judge MiltonJanus issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions and asupporting brief, and the Respondent filed a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.MEMBER JENKINS, dissenting:The Board recently found that this Respondent vi-olated Section 8(a)(3) and (1) of the Act by acceleratingthe termination of Huseman's employment and notcontinuing his employment because of his union orconcerted activity.' Because of Respondent's unlawfulactions, Huseman was compelled to seek other employ-ment, and applied for a job with GAC, a finance com-Idissenting colleague says that "an employer has a right to furnishan employment reference to another employer upon request, unless hispurpose for doing so is to punish an employee for exercising his Section 7rights."With this statement we agree.However,he goes on to conclude thatthis was Respondent's purposein informingGAC thatHuseman was pro-union.With this conclusion,we disagree.The Administrative Law Judge found that there was some uncertainty asto exactly how Respondent's personnel representative,Byrnes, respondedtoGAC Representative Gingold's request for reference information as toHuseman. However, he credited Gingold's testimony that Byrnes had givenHuseman a good recommendation and had not tried to discourage him fromhiring Huseman.Nor didByrnes' response to Gingold's inquiries in facthave any impact upon GAC's decision to employ Huseman. Under thesecircumstances, the dissent's conclusion that Respondent's responses toGAC were calculated to interfere with, restrain, and coerce Huseman inseeking employment is not warranted.2The Armstrong Rubber Company, Southern Division,209 NLRB 1(1974).pany.GAC called Respondent for a reference and,according to the credited testimony, Respondent's rep-resentative stated that Respondent considered Huse-man to be prounion. My colleagues do not find thisaction to violate Section 8(a)(1) and I dissent from theirconclusion.Certainly an employer has a right to furnish an em-ployment reference to another employer upon request,unlesshis purpose for doing so is to punish an employeefor exercising his Section 7 rights. Where, as here, theRespondent had clearly demonstrated its animus to-wardHuseman,unlawfully refused to continue his em-ployment because of his union activities thug causinghim to seek other employment, and volunteered to aprospective employer that it considered Huseman to beprounion, it is clear to me that Respondent's statementsto GAC were reasonably calculated to interfere with,restrain, and coerce Huseman in seeking employment,and that Respondent thereby violated Section8(a)(1).3Orenduff & Koppel,Inc.,118 NLRB 859 (1957). The AdministrativeLaw Judge,in dismissing the complaint in the instant case, relied onKen-drick Cartage Co. and Lovelace Truck Service,Incorporated,188 NLRB 534(1971), in which I also dissented,wherein the majority found that an em-ployer's reference letter, which contained unfavorable information concern-ing a former employee in whom the employer had no further interest, didnot violate Sec. 8(a)(1). In that case,the employee had voluntarily quit hisjob with the former employer.In the instant case,in view of Respondent'sdemonstrated animus toward Huseman, evidenced by the findings that itviolated Sec.8(a)(3) and (1) with respect to his employment,and theremedial provisions presently outstanding,it can hardly be said that Re-spondent had no further interest in Huseman.DECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: The GeneralCounsel issued his complaint in this proceeding on April 26,1974, after a charge filed on April 1, 1974. The complaintallegesthat on or about January 2, 1974, Respondent, by itsagent,Charles R. Byrnes, violated Section 8(a)(1) by inform-ing a prospective employer of Thomas R. Huseman (theCharging Party) that it would not rehire him because of hisprounion sentiments and/or his support of the Union (UnitedRubber, Cork, Linoleum and Plastic Workers of America,Local No. 303, AFL-CIO).I held a hearing in this matter on May 21, 1974, at Nat-chez,Mississippi, at which all parties were represented. Abrief has been submitted timely by the General Counsel.Upon the entire record in the case, including my observationof the witnesses and their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in the manufacture of automobileand truck tires at its plant located in Natchez, Mississippi.During the 12-month period preceding the issuance of thecomplaint,Respondent manufactured, sold, and shipped215 NLRB No. 122 ARMSTRONGRUBBERCOMPANYgoods valued in excessof $50,000 from its Natchez plantdirectly to points located outside the State of Mississippi.During the same period,itpurchased and received goodsvalued in excess of$50,000at its Natchez plant from outsidethe State.Respondent admits, and I find,that it is engagedin commerce within Section 2(6) and(7) of the Act.IlTHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IllTHE UNFAIR LABOR PRACTICESA. BackgroundThis case is an aftermath of an earlier Board proceedinginvolving the same parties. Huseman, the Charging Party inthis, as in the earlier case, had been employed by Armstrongas a temporary employee between October 1972 and Febru-ary 1973, when he was terminated He filed a charge, and onApril 20, 1973, the Regional Director for Region 15 issuedhis complaint, alleging that Huseman had been terminatedbecause of his activities on behalf of the Union.'After ahearing, Administrative Law Judge Harper issued his deci-sion on July 31, 1973, finding that Armstrong had "ac-celerated the termination of Huseman's temporary assign-ment as a tire adjustor because of Huseman's interest andactivity in the Union in violation of Section 8(a)(1) and, (3)of the Act." His decision recommended that Armstrong rein-stateHuseman and make him whole for earnings lost sinceFebruary 16, 1973, the effective date of his termination.Armstrong refused to comply with the Administrative LawJudge's Decision and filed exceptions to it with the Board. Inthe meantime, Huseman sought other employment and founda job with a finance company in Natchez. He worked therefor a while, and then applied, late in December 1973, for ajob with another finance company, GAC, also in Natchez.G;_ old, the GAC branch manager, hired Huseman onDecember 31, and told him to report for work on January 2,1974 Thus, as of that date, the situtation was that Arm-strong's exceptions to the Administrative Law Judge's Deci-sion ordering it to reinstate Huseman were pending before theBoard.'The instant case arises from a telephone conversation relat-ing to Huseman's application for employment with GAC,between Gingold of GAC and Byrnes, an assistant industrialrelationsmanager for Armstrong.B.The Telephone Conversation on January 2GAC hasan internaloffice procedure to follow inconsider-ing applicationsfor employment. It involvescalling the ap-'Huseman had been employed as one of 3 or 4 tire adjustors, a jobclassification not included in the production and maintenance unit, consist-ing of about 1,100 employees,which the Union has represented for manyyears2Subsequently,on February13, 1974,the Board issued a Decision andOrder affirming the Administrative Law Judge's findings and adopting hisrecommended OrderThe Armstrong Rubber Company,209 NLRB I TheCompany has since appealed the Board'sDecision and Order to the courtof appeals where it is now pending621plicant's previous employers and asking them 11 questions,set out on a printed form, and recording their answers Thequestions cover such matters as the dates of the applicant'semployment, the jobs he held, his earnings, his work record,etc.The last two questions are "10. Why did he leave yourcompany?" and "11Would you re-employ him?" It is thebranch manager's responsibility to decide whom to employ,but the completed form is then sent to the GAC home officeOn January 2, after Huseman reported for work, Gingoldtelephoned the Company to inquire about Huseman's previ-ous employment there, and was referred to Byrnes in thepersonnel office. According to Gingold, their conversationlasted no longer than 3 to 5 minutes, no more than it wouldtake him to read off the 11 questions and to record Byrnes'answers' As to question 10, Gingold put down "Temp. em-ployment" and as to 11, he wrote down, "No-due to reasonof his being pro union " It is the General Counsel's conten-tion that the last entry is an almost exact direct quotation ofwhat Byrnes told Gingold, and that the statement constitutesa violation of Section 8(a)(1). The Company denies thatByrnes made the statement attributed to him by Gingold, andthat what Byrnes in fact did, in response to the question ofwhether Armstrong would reemploy Huseman, was to tellGingold briefly what the status of Huseman's case against itwas of that date.'Whatever it was that Byrnes told Gingold, it had no effecton Huseman's employment at GAC, and, as of the date of thishearing, he was still working there. Gingold testified thatHuseman's union activities at Armstrong played no part inhis decision to employ or retain Huseman, and he had knownwhen he hired Huseman that the latter had a case pendingagainst Armstrong, although he did not know exactly whatit related to.Gingold's testimony as to his telephone conversation withByrnes on direct examination is short enough to quote in full:I asked him why he [Huseman] left the Company and he[Byrnes] stated it was temporary employment. Then Iasked him if they would rehire Mr. Huseman, and hesaid the position that he held had been liquidated or theydidn't have that position in that department any more.And I said, "Well, if he came to you for a job and putin an application, if you had an opening would you hirehim?" And he said no because he was prounion.On cross-examination, Gingold denied that he and Byrneshad discussed Huseman's NLRB case, or that Byrnes hadsaid there was such a case pending and that the Companymight have to reemploy Huseman. Gingold said that Byrneshad given Huseman a good recommendation and had nottried to discourage him for hiring HusemanByrnes' version of the same conversation is that after fin-ishing the first nine questions, Gingold asked him No. 10,"Why did he leave your company?", and that Byrnes an-swered that Huseman was a temporary employee, at whichGingold asked if Huseman would be coming back to work atJThe form with the printed questions and Byrnes' answers, as recordedby Gingold, is in evidence as General Counsel's Exhibit 2Later that day, Huseman saw the completed form on Gingold's desk andread it He asked and was given permission to make a copy of it It becamethe basis of his charge to theBoard onApril 1, which led to this proceeding 622DECISIONSOF NATIONALLABOR RELATIONS BOARDArmstrong.Byrnes testified that he did not know whetherGingold was asking if Huseman would be coming back as atemporary employee, or was referring to Huseman's pendingNLRB case. Byrnes said he then explained the status of thatcase,that Armstrong had lost in the initial stage but wasappealing,and that if it lost the appeal the Company wouldoffer Huseman reemployment at his old job. Byrnes also saidthat he did not tell Gingold that Armstrong would not rehireHuseman,but only that his application for employmentwould be considered if the Company won its appeal.'Byrnes estimated that the conversation lasted 7 or 8 minutes.Martello, a cost accountant for the Company, happened tobe in Byrnes' office when Gingold called on January 2, andthus overheard one end of the conversation.He corroboratedByrnes' version,specifically that he had said he might haveto rehire Huseman if the Company lost its appeal.It seems unlikely that Byrnes would have been as terse, inresponding to Gingold's inquiries about why Huseman hadleft and what his chances of reemployment were, as the an-swers to questions 10 and 11 would indicate. Huseman wasinvolved,after all, in prosecuting an action against Arm-strong, and it would be natural for Byrnes to offer somestatement as to Armstrong's possible obligation to him in thefuture I find that Byrnes did mention the NLRB proceedingtoGingold,but that the latter disregarded it, preferring tocompress Byrnes' explanation into what he regarded as themost salient point-that Huseman was prounion.However,I also credit Gingold that Byrnes did say,at some point intheir conversation,that the Company considered Huseman tobe prounion.Concluding FindingsThe General Counsel does not characterize Respondent'sanswer to Gingold's question 11 as a "blacklist,"althoughRespondent at the hearing forehandedly argued that it wasnot.Obviously it was not in the classic mode of blacklistingas it was practiced in the early decades of this century Pastand present methods of making an employee's prounion atti-tudes known among employers are described in the followingdefinition found inRoberts'Dictionaryof Industrial Rela-tions.BNA (Rev. ed 1971):Blacklist-Aprocedure whereby employers or employ-ers' associations circulated the name or names of 'un-desirable'employees,mostly those who were activeunion men, 'disrupters' or 'outside agitators.'Such em-ployees had a difficult time finding employment at theirusual occupation in their locality. With the growth andwider acceptance of unionism, this practice is becomingoutmoded.In practice,of course, it is difficult to preventthe exchange of information from personnel office topersonnel office which may affect the employment of aperson.Discrimination because of union membership oractivity is now subject to unfair labor charges underfederal, state and territorial laws .5Byrnes went over the January 2 conversation twice in his direct exami-nation, and the above is a summary of both versions,which are basicallyconsistentBoard cases on"the exchange of information from person-nel office to personnel office" are sparse.The General Coun-sel has referred me to one such,Orenduff & Kappel,Inc.,118NLRB 859 (1957),and my own research has led me toanother,Kendrick Cartage Co. and Lovelace Truck Service,Inc.,188NLRB 534 (1971) In theOrenduffcase,supra,864,fn. 8, the Board adopted a Trial Examiner's finding that therespondent employer had violated Section 8(a)(1) when itspersonnel manager informed a personnelclerkof anothercompany that two of its former employees who were applyingthere had been engaged in union activities at its plant, andadvised against hiring them.The Trial Examiner had foundthat this did not amount to"blacklisting"in the old sense ofthe term,as the complaint had alleged,but that it wasnonetheless reasonably calculated to interfere with,restrain,and coerce its two former employees in their search for newemployment,despite the fact that the two applicants had beenoffered employment by the company even after their formeremployer had given them a bad reference.To be contrastedwithOrenduffis theKendrickcase,supra.In that case,employee Sullens had voluntarily quit hisemployment with Kendrick and had goneto work for Love-lace. TheBoard summarized the ensuring events as follows:On the same day of Sullens' hire,Lovelacerequestedand subsequently received from Kendrick a letter ofreference concerning Sullens. The letter contained, inaddition to the usual job ratings,comments concerningSullens' involvement in union and Section 7 activitieswhile employed by Kendrick.It also included severalunfavorable remarks with regard to Sullens' characterand his conduct as an employee-remarks unconnectedwith his union or grievance activities which could consti-tute valid and lawful grounds for discharge.The letterconcluded with the statement that"Iwould not hire thisman under any circumstances."LovelaceterminatedSullens because the letter was a"hell ofa personal refer-ence" and because of Sullens' "history of bankruptcy."(At 534 )Thereafter,there occurred the following event, as de-scribed bythe Trial Examiner:Shortlyafter Sullens'discharge,Yates, another Ken-drick driverand a friend of Sullens, remarked to Vogt,Kendrick's terminal manager at Wood River,that hehad heardthat Lovelace had firedSullens because of abad reference.Vogtcommented that he did not thinkKendrick would have given the bad reference if Sullenshad not" . .filed the last grievance for his vacationpay." (At 538 )The Board affirmed the Trial Examiner's finding that, asto the latter incident,Kendrick violated Section 8(a)(1) "byindirectly threatening one of its employees with an unfavora-ble employment reference in the event he filed grievancesunder the existing collective-bargaining agreement." (At534.)6TheBoard,however, reversed the Trial Examiner's6See alsoHertzka and Knowles,206 NLRB 191(1973),TexasTransport& Terminal Co, Inc,187 NLRB 466, 467(1970), andThe Coca-ColaBottlingCompany of SanMateo,188 NLRB 590, 596(1971), in which the(Continued) ARMSTRONG RUBBER COMPANYfinding that Kendrick's letter of reference to Lovelace con-cerningSullenswas also in violation of Section 8(a)(1). Itfound that even though the letter had commented on Sullens'filing what it considered to be excessive or unjustified griev-ances under the contract, it was not violative of Section8(a)(1) for Kendrick to send it to Sullens' new employer TheBoard reasoned (Member Jenkins dissenting on this point)thatKendrick's letter of reference was a disclosure of theunfavorable as well as the favorable personal and other char-acteristics of a former employee in whom Kendrick had nofurther interest, and that it was not so intimately connectedwith Sullens' severed employment as to tend to interfere withthe exercise of the Section 7 rights of Kendrick's employees.The Board's decision inKendrickdoes not attempt to rec-oncile or distinguishOrenduffdespitethe similaritiesin theirfacts and the difference in their holdings. In both cases, ex-employees were given bad references-inOrenduffsolelybecause they had engaged in protected activities, and inKen-drick,partly for similar activities. In both cases, the Boardfound that the bad references as to protected activities hadnot affected the new employer's decision either to hire or todischarge the applicant. Yet inOrenduffthe bad referencewas found to have interfered with, restrained, and coerced theapplicants in seeking employment, while inKendrickthe badreference was held not to tend to interfere with the exerciseof its own employees' Section 7 rights Nothing is said in themajority opinion inKendrickas to whether the bad referencemight tend to interfere with Sullens' own search for employ-ment, although the dissent said it would.The applicants in bothOrenduffand Kendrickhad not lefttheir previous employment because of discrimination prac-ticesagainstthem, whereas in theinstantcase, it is estab-lished that Armstrong had terminated Huseman forengagingin protected activities. Is that a significant difference betweenKendrickand this case? I do not think so.InKendrickthe former employer, although it had notdischargedSullensfor engaging in protected activities, had ineffect threatened its employees that filing grievances mightBoard found to be violative of Sec 8(a)(1) statements by employers to theiremployees that unionization might impair their prospects for employmentelsewhere623result in a bad reference to future employers. Although theBoard found this to be a violation of Section 8(a)(1), it never-theless found that the former employer had not also violatedSection 8(a)(1) in stating that it would not rehire Sullensunder any circumstances, and including among the reasonsfor its decision a consideration clearly protected under Sec-tion 7, the filing of grievances under a collective-bargainingagreement. Thus, here as inKendrick,the former employer(Armstrong) had committed a violation of the Act which wasclosely related to the information it gave the new employer(GAC), yet inKendrickthe bad reference itself was held notto be a violation of the Act.SinceKendrickis the latest Board pronouncement on whata former employer may say about its intention not to rehirean ex-employee who had been engaged in protected activitieswhile working for it, I consider myself bound by that case andI shall therefore recommend dismissal of the complaint.CONCLUSIONS OF LAW1.The Armstrong Rubber Company, Southern Division, isan employer engaged in commerce and in activities affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, Local No 303, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3The Respondent has notengaged inany unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7It ishereby recommended that thecomplaintbe dismissedin itsentirety7 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes